974 So. 2d 581 (2008)
Nigel HARRIS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-3239.
District Court of Appeal of Florida, Fifth District.
February 19, 2008.
James S. Purdy, Public Defender, and Rebecca M. Becker, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Robin A. Compton, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Blackwood v. State, 777 So. 2d 399 (Fla.2000); Marek v. State, 492 So. 2d 1055 (Fla.1986); Ketrow v. State, 414 So. 2d 298 (Fla. 2d DCA 1982).
TORPY, LAWSON, and COHEN, JJ., concur.